578 F.2d 1167
Tules V. ZAPATA, Petitioner-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent-Appellee.
No. 76-4348.
United States Court of Appeals,Fifth Circuit.
Aug. 11, 1978.

Phyllis C. Coci, Staff Counsel for Inmates, T.D.C., Huntsville, Tex., for petitioner-appellant.
John L. Hill, Atty. Gen., Gilbert J. Pena, Asst. Atty. Gen., David M. Kendall, 1st Asst. Atty. Gen., Joe B. Dibrell, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.

BY THE COURT:

1
The Court on its own motion having determined to consider this cause en banc,


2
IT IS ORDERED that the submission of this cause to a panel of Judges Clark, Gee and Lynne on January 24, 1978 is hereby vacated, and that the above entitled cause shall be heard en banc on briefs without oral argument.  The Clerk will set a briefing schedule for the filing of supplemental briefs.